DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 22 July 2022.
Claims 1-3, 6-9, 13-15, 17-23, 26, 27, 31 & 32 have been amended.
Claims 1-32 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. § 103 rejection in view of the claimed amendments.
With respect to Subject Matter eligibility, the claim recites the combination of additional elements of a first processor of a plurality of first processors; a second processor in communication with one or more of the plurality of processors, including the first processor;  a third processor, in communication with one or more of the plurality first processors including the first processor, and second processor, wherein the first processor is a lowest level processor of a hierarchy of processors that includes the second processor that is above the first processor, and the third processor is above the second processor, in the hierarchy of processors wherein the second processor is configured to receive net balance amounts from the first processor and one or more additional net balance amounts from the one or more first processors, wherein the second processor is further configured to balance the net balance amounts and the one or more additional net balance amounts based at least on a comparison to generate a net second processor balance amount; and wherein the third processor is configured to receive a net second processor balance amount from the second processor, and wherein the third processor is further configured to perform balancing calculations on the net second processor balance amount. Although each of the receiving steps analyzed individually may be viewed as mere insignificant pre -solution activity, the claim as a whole is directed to using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda Memo). Specifically, the plurality of processors arranged in a hierarchal configuration where the first processor is at the lowest level and the third processor is above the second processor level provides a specific improvement over prior systems, resulting in improved system that aggregates net balance amounts and provides balancing calculations in a particular order. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards consolidating transactions. More specifically, the Applicants claim a system and method for reducing a number of asset transfers between holdings institutions in order to balance accounts, comprising: a first processor of a plurality of first processors; a second processor in communication with one or more of the plurality of processors, including the first processor; a third processor, in communication with one or more of the plurality first processors including the first processor, and second processor, wherein the first processor is a lowest level processor of a hierarchy of processors that includes the second processor that is above the first processor, and the third processor is above the second processor, in the hierarchy of processors; a plurality of holdings institutions each in communication with the first processor, each holdings institution having one or more accounts comprising assets; wherein the system is configured to generate a plurality of net institution balance amounts comprising a net institution balance amount for each of the plurality of holdings institutions by offsetting one or more credits associated with the accounts of a given holdings institution with one or more debits associated with the accounts of the given holdings institution, and; wherein the system is further configured to send the net institution balance amount for each of the plurality of holdings institutions to the first processor; wherein the second processor is configured to receive net balance amounts from the first processor and one or more additional net balance amounts from the one or more first processors, wherein the second processor is further configured to balance the net balance amounts and the one or more additional net balance amounts based at least on a comparison to generate a net second processor balance amount; and wherein the third processor is configured to receive a net second processor balance amount from the second processor, and wherein the third processor is further configured to perform balancing calculations on the net second processor balance amount. 
Furthermore, Chang [US Patent No. 5,848,400] discloses “An electronic financial transaction clearing and settlement system handles and processes electronic financial transactions on behalf of a set of regional banks and correspondent banks. In particular, each bank participating in the system has a financial transaction server. The financial transaction server of each regional bank performs settlement and transaction forwarding services on behalf of the correspondent banks serviced by that regional bank. The financial transaction server for each correspondent bank transmits and receives electronic financial transactions to and from the financial transaction server for its regional bank. The financial transaction server for a regional bank includes a first interface for receiving electronic financial transactions from clients, a second interface for transferring electronic financial transactions to and from the electronic financial transaction servers of other regional banks, and a third interface to transferring electronic financial transactions to the regional bank associated with the electronic financial transaction server. Each electronic financial transaction has associated therewith a payor, a payor's financial institution, a payee and a payee's financial institution. The financial transaction server for a regional bank also includes transaction logic for determining, for each financial transaction received from a client, whether the received financial transaction satisfies predefined integrity criteria, and settlement logic for processing each received financial transaction by updating at least one account balance associated with at least one of the payor or payee's financial institution, and forwarding the received financial transaction to at least one of the payor or payee's financial institution via the second or third interface.”
Bent et al. [US 8,380,621 B1] discloses “A method, system and program product, the method comprising: accessing in the performance of steps databases, comprising: aggregated deposit account information for a plurality of FDIC-insured and interest-bearing aggregated deposit accounts in first plurality of banks; client account information; accessing first client transaction data; determining total amounts of funds for a second plurality of banks; determining a set of client accounts having small balances; allocating funds of client accounts among the second plurality of the banks to match the respective total amounts set for the second plurality of banks, the allocating comprising allocating the small balance client accounts to force a distribution of respective of the client accounts; determining transfer information for funds from the one or more of the aggregated deposit accounts; receiving second transaction files; reallocating funds of client accounts among to match the respective total amounts set for the second plurality of the banks.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest a first processor of a plurality of first processors; a second processor in communication with one or more of the plurality of processors, including the first processor; a third processor, in communication with one or more of the plurality first processors including the first processor, and second processor, wherein the first processor is a lowest level processor of a hierarchy of processors that includes the second processor that is above the first processor, and the third processor is above the second processor, in the hierarchy of processors; a plurality of holdings institutions each in communication with the first processor, each holdings institution having one or more accounts comprising assets; wherein the second processor is configured to receive net balance amounts from the first processor and one or more additional net balance amounts from the one or more first processors, wherein the second processor is further configured to balance the net balance amounts and the one or more additional net balance amounts based at least on a comparison to generate a net second processor balance amount; and wherein the third processor is configured to receive a net second processor balance amount from the second processor, and wherein the third processor is further configured to perform balancing calculations on the net second processor balance amount.
For these reasons claims 1, 14 & 27 are deemed to be allowable over the prior art of record, and claims 2-13, 15-26 & 27-32 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baumgartner et al. [US 2004/0153398 A1] discloses host computer periodically performs a net settlement analysis of the transactional data received from each entity's stores. A request is prepared to transfer funds from each entity's bank account having a positive net settlement amount into a central entity bank account. A request is also prepared to transfer funds into each entity's bank account having a negative net settlement amount from the central entity bank account.

Burdette [US 2007/0043666 A1] discloses receiving deposits from multiple customers into a custody account at a bank for enabling management of the received deposits by an administrator of the deposits. The received deposits can be distributed into corresponding custody accounts at a multitude of different issuer banks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619